[Cite as Weiler v. C.L., 2022-Ohio-4212.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

SHAWN WEILER,                                     :

                 Plaintiff-Appellant,             :
                                                              No. 111657
                 v.                               :

C.L.,1                                            :

                 Defendant-Appellee.              :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: November 23, 2022


             Civil Appeal from the Cuyahoga County Court of Common Pleas
                                 Case No. CV-21-948429


                                            Appearances:

                 Shawn Weiler, pro se.

                 Timothy G. Sweeney, for appellee.


EILEEN T. GALLAGHER, J.:

                This cause came to be heard on the accelerated calendar pursuant to

App.R. 11.1 and Loc.R. 11.1. Plaintiff-appellant, Shawn Weiler (“Weiler”), pro se,

appeals the dismissal of his complaint and claims the following errors:


         1
        In accordance with this court’s policy and with 18 U.S.C. 2265(d)(3), initials are
used herein to protect the privacy of the protected party.
      1. The common pleas court erred in granting the defendant-appellee’s
      motion to dismiss with regards to plaintiff-appellant’s claim of
      malicious civil prosecution.

      2. The common pleas court erred in granting the defendant-appellee’s
      motion to dismiss with regards to plaintiff-appellant’s claim of
      malicious criminal prosecution.

      3. The common pleas court erred in granting defendant-appellee’s
      motion to dismiss with regards to plaintiff-appellant’s claim of
      constructive fraud.

            We find that Weiler’s complaint failed to state a claim on which relief

could be granted and affirm the trial court’s judgment.

                       I. Facts and Procedural History

            In June 2021, Weiler filed a complaint, asserting claims of malicious

civil and criminal prosecution against defendant-appellee, C.L.         Weiler twice

amended the complaint, and the second amended complaint (“the complaint”) sets

forth three claims: malicious civil prosecution, malicious criminal prosecution, and

constructive fraud.

             The complaint alleges that Weiler and C.L. were coworkers at Westlake

Reed Leskosky (“WRL”) from May 2016 through April 2017, when Weiler’s

employment at WRL was terminated. During that time, Weiler came to believe that

C.L. was sexually interested in him. According to the complaint, C.L. “purposefully

─ but nonverbally ─ offered herself to [Weiler] to have sexual relations with [sic] at

WRL during work hours.” (Second amended complaint, ¶ 8.)

            WRL terminated Weiler’s employment in April 2017.                (Second

amended complaint, ¶ 13.) The complaint does not specify the reason for Weiler’s
termination. However, in an email addressed to “WRL employees,” attached to the

complaint as exhibit No. 1, Weiler provided the following explanation of the events

from his perspective:

      I was fired because of a MALICIOUS LIE in the form of a FALSE
      COMPLAINT. I will now expose both this and other skullduggery and
      a very serious injustice that, to my knowledge, affects every one of you
      as it affected me.

      * * *

      Since she started working for the WRL in May 2016, I had a romantic
      interest in [C.L]. It was obvious as a man and one who is very well read
      concerning these matters that she returned the sentiment. The
      evidence was well known nonverbal signs such as body language that
      she was flirting with me.

      One piece of evidence that is important concerning what follows
      occurred sometime somewhat earlier in the summer of 2016. I heard
      [C.L.] coughing loudly in the kitchen. Somehow simultaneously
      another young male employee (probably an architect) whose name I
      can’t recall * * * discovered this as he was walking past the kitchen. I
      saw [C.L.] facing the wall at the sink in a red dress coughing in the
      kitchen with no lights on (light coming from the window) and when
      both of us were outside the doorway[,] she smiled and the other
      employee entered and started to inquire after her health while I decided
      not to enter. It occurred to me that this may have been a fake cough
      (given the smile) designed to elicit male attention and sympathy. It
      could have been directed primarily at me because my workstation
      (unlike the other male employee’s) was not far from the kitchen and
      she was (fake) coughing loudly, so as to draw attention.

      Later on in the summer of 2016 for purposes which I assume were
      related to her work as an entry level interior designer, [C.L.] spent a
      great deal of time by herself in the sample room looking at interior
      finish samples. It occurred to me that this circumstance was an
      opportunity for me to “make a move.”

      * * *

      Later on during the summer of 2016[,] there was a time when I was on
      my way into the office from the elevator lobby on the floor of our office
to my desk. A group of employees which may or may not have included,
[C.L.] (I do not know whether she was with them.), but who definitely
included her father was heading into the elevator lobby through the
glass doors to wait for an elevator. On the other side of the hallway was
the main entrance to the sample room. I opened the door and held it
for [C.L.] and she said that she was planning on going through the door
but that instead she was going over somewhere else. She followed
through with her words by entering the sample room and going out of
sight. It seemed clear to me that her desire was that I should enter the
sample room and initiate a romantic encounter. I did not do so and I
believe that I walked to my desk after leaving my lunch in an office
refrigerator as was my routine and sat down to work.

* * *

As far as I remember, * * * there was a much more explicit incident that
provides even stronger evidence. By coincidence, [C.L.] and I entered
the Hanna Office building through the same entrance at about the same
time. As we approached the security desk, [C.L.] asked the security
man on duty * * * whether there was a private room in the building that
could be used. I did not hear the answer because I was continuing to
walk to the elevator lobby. It seems clear to me that [C.L.] wanted me
to know exactly what she wanted at the same time as finding out how
arrangements could be made, so that I would have no inhibitions to
carry out certain intimate behavior.

I do not recall exactly when, but on at least one occasion after the first
encounter in the sample room[,] I noticed that [C.L.] was behaving
differently. Since I had a good view of the hallway, I was able to note
some things such as when people were passing by. I noted that [C.L.]
had come in in the morning with her long hair (more than shoulder
length) down. At some point during the day[,] she had put her hair up
in a bun. Furthermore, she walked one way down the hallway, so that
I could see her through one door and then after she got to the second
door[,] she abruptly turned around and again walked down the hallway
past the first door to, I presume, the sample room. It was obvious to
me that her change of hair style and her movements were meant to
entice me into joining her in the sample room for a romantic encounter.
I did not try to do what she wanted.

* * *

Now, at some point in August 2016[,] I managed to have a talk with
[C.L.] outside the office. We walked and talked outside. During our
conversation, she assured me that she wasn’t looking to get involved
with anyone and that she was content to be just friends. I did not think
that she was telling the truth because of all my previous observations.

* * *

Then, in February 2017, I decided to try to get serious. I emailed her
asking that she would meet me at a semi-public location I won’t reveal
here. She politely, but definitely declined. I decide[d] to push the issue
in a way that was not nice because she was obviously being difficult on
purpose. Based on her behavior, her feelings had not changed and she
clearly was looking to make me prove myself stronger than her.

I do not know exactly what occurred in the interim, but I was
approached by our HR+ accountant person Diane Bartlett. She wanted
me to come with her. After reaching an empty conference room[,] she,
the head of the Cleveland office of the new DLR branch, Matt Janiak,
and I had a disciplinary hearing. They mentioned that [P.L.] had
informed them of the email exchange and that [C.L.] had related to
them that I made her feel uncomfortable. They reprimanded me with
[sic] and mentioned that I had threatened her which was actually
criminal. Privately, I disagreed that I threatened (and still do) because
technically no threats * * * were issued, but I decided to maintain my
silence. Matt indicated that I should consider any close relationship
finished now because [C.L.] had indicated that she was not interested
in the email exchange as part of her response. (I had not believed her
truthfulness in the email.) Diane assured me that there would be a
write up of the conversation that I would need to sign later on. * * *

Given that no obvious sign of [C.L.]’s disinterest occurred (based on
body language)[,] I decided to try another approach, in person this
time. At the middle of March 2017, I went to [C.L.]’s desk, tapped her
on the shoulder, and said that I wanted to talk. After moving to the
model room, I said that the email conversation did not go well, but that
I still wanted to talk with her and that we should go somewhere else.
She said no and then said that she had been told by others that if I was
to ask her something like this again that she was to report it. She then
pleaded with me that it was a legal issue. As I was walking away, she
called out to me in tone that I later identified to be playful, “Casual
conversation only!”

* * *
I determined on another course of action to see if I could resolve the
whole issue. I figured that [C.L.]’s father [P.L.] would help me because
I thought that he had to know of and want [C.L.] and me to “get
together.” Evidence for this (in addition to the incident concerning the
elevator lobby described above) was that at some point [C.L.] and I had
come into close physical proximity in the kitchen a[s] I was reaching
for a new tea box to refill the tea packets set out and [C.L.] was at the
sink for some reason. A few minutes afterward[,] I saw [P.L.] come
through the same door he had previously and give me positive eye
contact.

Having made up my mind, I composed a PRIVATE letter and had it
delivered to him. In the letter I revealed with strong language a political
opinion that I held, I asked for his help because it was obvious to me
that [C.L.] still liked me. I detailed some of what had occurred between
[C.L.] and me, I told him that [C.L.] would not get what she wanted in
the manner that she wanted it but that it would be in a moral fashion.
I show[ed] him how he could succeed in influencing her to do what I
wanted (which was have a semi-private meeting in a certain location),
and I ask[ed] that this communication be kept private. At no point did
I threaten him or even was not nice (in a way similar to my email to
[C.L.]), but I was assertive and straightforward.

The next day * * * at about 10:45 a.m., I was approached by Matt Janiak
and asked to come with him. On the way to the elevator lobby[,] he
mentioned the letter to [P.L.] (and the earlier incident) and that it was
not to be tolerated. We met in the lobby with the head of engineering
* * * and went down to the first floor elevator lobby. Diane Bartlett
joined us from a different elevator. He said that it was my last day with
the company and he asked about any of my possessions. I mentioned
my copy of the 10th edition IES handbook and other things. He said
that security had been given my photograph. Finally, he bid me to go.
Although I later did receive the IES handbook in the mail, none of my
other possession were returned to me.

I was still convinced that [C.L.] liked me (based on her actions the day
I was fired), so I resolved to try to approach her on her way to work. I
had discovered by accident that she took the 77F bus to work that I
originally took when I started working at the company in 2014. Since I
was temporarily staying again with relatives that I had been living with
when I started working with the company, I figured that I could guess
at the bus that she took. I was correct concerning all of these things.
Throughout the bus trip, I had kept my eyes closed as I often do. As I
prepared to exit the bus, I noticed that [C.L.] was present on the bus
and had let her hair come down in front of her face while she was using
her phone. She put her hair back revealing her face (an obvious sign of
attraction) and proceeded to exit the bus from the front door while I
exited the bus from the rear. I was prepared to initiate a conversation
when I noticed [P.L] coming to meet her. He flashed me a big smile as
he proceeded to escort her to the office building.

I took a few more bus trips on the same bus, on multiple days but I did
not see her again.

Convinced based on my reading/research * * * that I might still be able
to make something work out[,] I determined to try to contact [C.L.]
through email. I told her want [sic] I wanted and after she ignored
me[,] I sent a series of nastygrams (which however did not contain
threats). I did not succeed in getting my way. I thought about calling
her on the phone, but I did not know her phone extension. I obtained
the phone information from an employee in another WRL office in
reply to an email with the subject “Cleveland Phone Extensions.” I did
not ever call her.

Time passed and I started my new job at The Osborne Engineering
Company. In a last ditch effort, I sent the following URL almost a full
month       after    ceasing     all    communication         with      her:
https://youtube.com/watch?v=XoMN-zg7r3M. This is the hyperlink
to a video entitled “A Toy Train in Space” if you don’t trust the link. * * *

A week later I was informed by relatives at the house I temporarily was
staying with after I lost my job, that a sheriff had come by the house
with court papers for me. I went to the county courthouse to pick them
up and was given a temporary protection order (TPO) AKA restraining
order.

During the hearing which I demanded all of the negative events
concerning me and [C.L.] were brought up[,] including all email
exchanges and my attempt to try to talk with her after I was fired. Of
particular relevance was the testimony UNDER OATH of P.L. He
claimed that the letter that I sent made him very scared and he claimed
[C.L.] informed her supervisor about the negative email exchange for
which I was reprimanded. I believe that both were LIES. This is a
CRIME of PERJURY. His big smile at me and thus his lack of fear in
potentially confronting me in order to escort [C.L.] leads me to believe
that he lied about his reaction to the letter. * * *
      One additional important point concerning the hearing was that at the
      hearing[,] [C.L.] wore her hair in a way that I did not recall her doing
      before. * * * I thought that it was a covert sign that the whole ordeal
      was not really serious (as she still liked me).

(Emphasis added.) (Second amended complaint, exhibit No. 1.)

             The complaint further alleged that C.L. obtained a civil protection order

against Weiler and that Weiler was subsequently convicted of the offense of violating

a protection order. (Second amended complaint, ¶ 16, 46.)

            C.L. filed a motion to dismiss the second amended complaint pursuant

to Civ.R. 12(B)(6), arguing that it failed to state a claim on which relief could be

granted. The trial court granted the motion and dismissed the complaint with

prejudice. Weiler now appeals the trial court’s judgment.

                               II. Law and Analysis

                             A. Standard of Review

             C.L.’s motion to dismiss was filed under Civ.R. 12(B)(6). A Civ.R.

12(B)(6) motion to dismiss for failure to state a claim on which relief can be granted

“is procedural and tests the sufficiency of the complaint.” State ex rel. Hanson v.

Guernsey Cty. Bd. of Commrs., 65 Ohio St.3d 545, 548, 605 N.E.2d 378 (1992),

citing Assn. for Defense of Washington Local School Dist. v. Kiger, 42 Ohio St.3d

116, 117, 537 N.E.2d 1292 (1989).

             A trial court’s review of a Civ.R. 12(B)(6) motion to dismiss is limited to

the four corners of the complaint along with any documents properly attached to, or

incorporated within, the complaint. Glazer v. Chase Home Fin. L.L.C., 8th Dist.
Cuyahoga Nos. 99875 and 99736, 2013-Ohio-5589, ¶ 38. An appellate court reviews

de novo a trial court’s decision granting a motion to dismiss under Civ.R. 12(B)(6).

Perrysburg Twp. v. Rossford, 103 Ohio St.3d 79, 2004-Ohio-4362, 814 N.E.2d 44,

¶ 5.

              In our review of a Civ.R. 12(B)(6) motion to dismiss, we must accept

the material allegations of the complaint as true and make all reasonable inferences

in favor of the plaintiff. Jenkins v. Cleveland, 8th Dist. Cuyahoga No. 104768, 2017-

Ohio-1054, ¶ 8, citing Johnson v. Microsoft Corp., 106 Ohio St.3d 278, 2005-Ohio-

4985, 834 N.E.2d 791, ¶ 6. For a party to ultimately prevail on the motion, it must

appear from the face of the complaint that the plaintiff can prove no set of facts that

would justify a trial court granting relief. Id., citing O’Brien v. Univ. Community

Tenants Union, Inc., 42 Ohio St.2d 242, 245, 327 N.E.2d 753 (1975).

                           B. Malicious Prosecution

             In the first and second assignments of error, Weiler argues the trial

court erred in finding that he failed to state viable claims for malicious civil and

criminal prosecution. To prevail on a malicious civil prosecution claim, the plaintiff

must establish (1) malicious institution of prior proceedings against the plaintiff by

the defendant, (2) lack of probable cause for institution of the prior proceedings, (3)

termination of the prior proceedings in the plaintiff’s favor, and (4) seizure of

plaintiff’s person or property during the course of the prior proceedings. Robb v.

Chagrin Lagoons Yacht Club, Inc., 75 Ohio St.3d 264, 662 N.E.2d 9 (1996);

Fourtounis v. Verginis, 8th Dist. Cuyahoga No. 102025, 2015-Ohio-2518, ¶ 22. The
elements of a malicious criminal prosecution claim are identical to those required

for a malicious civil prosecution claim except that the element of arrest or seizure is

not required. Robb at 269; Trussell v. Gen. Motors Corp., 53 Ohio St.3d 42, 146,

559 N.E.2d 732 (1990).

              Weiler contends C.L.’s pursuit of a civil protection order against him

and her subsequent complaint that led to the criminal prosecution of him for

violating the civil protection order constituted malicious civil and criminal

prosecutions of him. However, according to the face of the complaint, the civil

protection order proceeding did not end in Weiler’s favor; the civil protection order

was entered against him. (Second amended complaint, ¶ 16.) Likewise, according

to the complaint, the criminal proceedings against Weiler for violating the civil

protection order did not end in his favor; he was convicted of violating the protection

order. (Second amended complaint, ¶ 46.) Therefore, it is apparent from the face

of the complaint that Weiler cannot prevail on either a malicious civil or criminal

prosecution claim, and the trial court properly dismissed those claims.

              The first and second assignments of error are overruled.

                              C. Constructive Fraud

              In the third assignment of error, Weiler argues the trial court erred in

dismissing his constructive fraud claim.

              Constructive fraud is “‘a breach of a legal or equitable duty, which,

irrespective of moral guilt of the fraud feasor, the law declares fraudulent, because

of its tendency to deceive others, to violate public or private confidence, or to injure
public interests.’” Cohen v. Estate of Cohen, 23 Ohio St.3d 90, 91-92, 491 N.E.2d

698 (1986), quoting Stanley v. Sewell Coal Co., 169 W.Va. 72, 76-77, 285 S.E. 2d 679

(W.Va. 1981). Unlike actual fraud, “‘[c]onstructive fraud does not require proof of

fraudulent intent.’” Id., quoting Perlberg v. Perlberg, 18 Ohio St.2d 55, 58, 247

N.E.2d 306 (1969). Rather, a constructive fraud claim “is dependent on a special

confidential or fiduciary relationship, thereby giving rise to a duty to disclose.”

Schmitz v. NCAA, 2016-Ohio-8041, 67 N.E.3d 852, ¶ 63 (8th Dist.). In a fiduciary

relationship, “special confidence and trust is reposed in the integrity and fidelity of

another and there is a resulting position of superiority or influence, acquired by

virtue of this special trust.” Federated Mgt. Co. v. Coopers & Lybrand, 137 Ohio

App.3d 66, 384, 738 N.E.2d 842 (10th Dist.2000).

              Weiler’s second amended complaint does not allege any fiduciary

relationship between himself and C.L. nor does the complaint contain any facts on

which a reasonable inference could be drawn to establish a special, confidential, or

fiduciary relationship. To the contrary, the second amended complaint alleges only

Weiler’s subjective impressions of C.L. and the fact that they were coworkers for a

brief period of time. Despite Weiler’s beliefs to the contrary, the allegations establish

that they were merely acquaintances. In the absence of any allegation that Weiler

was dependent on a special confidential or fiduciary relationship with C.L., he

cannot establish a claim for constructive fraud, and the trial court properly

dismissed the claim.

              The third assignment of error is overruled.
             Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to the common pleas court to carry

this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

MICHELLE J. SHEEHAN, P.J., and
EMANUELLA D. GROVES, J., CONCUR